                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     JOSEPH JAMAUL JOHNSON,                            Case No. 19-cv-02345-SI (pr)
                                   9                    Plaintiff,
                                                                                           ORDER GRANTING IN PART AND
                                  10             v.                                        DENYING IN PART MOTION FOR
                                                                                           SUMMARY JUDGMENT, AND
                                  11     J. CERMENO, et al.,                               SETTING BRIEFING SCHEDULE
                                  12                    Defendants.                        Re: Dkt. No. 36
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983 in which Joseph Jamaul
                                  16   Johnson alleges that defendants violated his Eighth Amendment rights when they failed to protect
                                  17   him and failed to adequately address his medical needs. Defendants now move for summary
                                  18   judgment on the ground that Johnson failed to exhaust administrative remedies for his claims against
                                  19   them. For the reasons discussed below, defendants’ motion for summary judgment will be denied
                                  20   as to the failure-to-protect claims and granted as to the medical-care claim. The court will set a
                                  21   briefing schedule for a further dispositive motion from the remaining defendants.
                                  22

                                  23                                           BACKGROUND
                                  24          Johnson asserts claims based on acts and omissions that occurred at Salinas Valley State
                                  25   Prison (SVSP or Salinas Valley) in July and August 2018. The factual basis of his claims is
                                  26   described only briefly because defendants’ motion pertains to exhaustion of administrative remedies
                                  27   rather than the merits of the claims. The following facts are undisputed unless otherwise noted.
                                  28
                                       A.      The Claims Alleged
                                   1
                                               According to the verified second amended complaint, Johnson was transferred to Salinas
                                   2
                                       Valley in early July 2018, where the following occurred:
                                   3
                                               On July 12, 2018, a classification committee met with Johnson, found no reason to retain
                                   4
                                       him in administrative segregation, and decided to move him into the general population in Facility
                                   5
                                       C because he had no documented enemy situation at Salinas Valley. Docket No. 17 at 4-5. While
                                   6
                                       Johnson was waiting to be moved to Facility C, correctional sergeants Oyarzabal1 and Cermeno
                                   7
                                       informed him that he “did have an enemy in Facility C” and therefore could not be released into the
                                   8
                                       Facility C yard. Id. at 5. Nonetheless, Johnson was released to Facility C on July 15 and placed on
                                   9
                                       orientation status, which meant he was confined to quarters until a more appropriate housing
                                  10
                                       placement could be made. Id.
                                  11
                                               The next day, July 16, an unidentified correctional officer (C/O) required Johnson to go to
                                  12
Northern District of California




                                       the yard. While on the yard, Johnson was “assaulted by four inmates” while C/Os Matias and
 United States District Court




                                  13
                                       Salgado and sergeant Perez “stood by and watched.” Id. A gun tower officer “fired two rounds
                                  14
                                       from the yard tower but hit [Johnson] in the face and arm, rather than his attackers, and caused [him]
                                  15
                                       serious bodily injury.” Id. (brackets added). Johnson was given some treatment at the prison and
                                  16
                                       then was taken to the Natividad Medical Center emergency department where he received sutures.
                                  17
                                       See id. at 6.
                                  18
                                               On July 23, sutures were removed at a clinic and it was recommended that Johnson have
                                  19
                                       “urgent molar fracture repair because [Johnson] had difficulty chewing his food and brushing his
                                  20
                                       teeth, he felt pain on the right face, [and he] had blurry vision.” Id. (brackets added). Although
                                  21
                                       initially hesitant to have surgery, Johnson later changed his mind and submitted numerous health
                                  22
                                       care requests, grievances, and appeals requesting proper medical care on July 26. Id. He underwent
                                  23
                                       a “facial bone surgical repair” by Dr. Trapp on August 2 to repair damage from the rounds that were
                                  24
                                       fired from the gun tower and had hit his face. Id. Johnson continues to have severe headaches and
                                  25
                                       vision impairment on a daily basis. Id. at 7.
                                  26
                                  27   1
                                        Sgt. Oyarzabal’s name was initially misspelled on the court’s Electronic Case Filing (ECF) system
                                  28   as “Qyarzabal.” The correct spelling is “Oyarzabal.” See Docket No. 42.

                                                                                         2
                                   1          After the August 2 surgery, Dr. Sawyer2 (the medical administrator or chief executive officer

                                   2   of health care services) and registered nurse Villanueva refused to arrange for the physical therapy

                                   3   that was recommended by an outside doctor. Id. at 7.3

                                   4          The court earlier determined that the second amended complaint states the following claims

                                   5   for relief under § 1983: (1) an Eighth Amendment claim for deliberate indifference to Johnson’s

                                   6   safety against correctional sergeants Oyarzabal and Cermeno, who allegedly knew Johnson had an

                                   7   enemy in Facility C yet failed to prevent Johnson’s release into Facility C on or about July 12-15,

                                   8   2018; (2) an Eighth Amendment claim for deliberate indifference to Johnson’s safety against C/O

                                   9   Matias, C/O Salgado, and sergeant Perez, who allegedly stood by and watched as Johnson was being

                                  10   attacked by four inmates on July 16, 2018; and (3) an Eighth Amendment claim for deliberate

                                  11   indifference to Johnson’s serious medical needs against Dr. Sawyer and nurse Villanueva, who

                                  12   allegedly failed to arrange for physical therapy that had been recommended by an outside doctor
Northern District of California
 United States District Court




                                  13   and failed to provide needed medical treatment for Johnson. See Docket No. 21 (order of service).

                                  14

                                  15   B.     Administrative Exhaustion Facts
                                  16          1.      Failure-To-Protect Claims

                                  17          Johnson filed an inmate appeal regarding his release to Facility C and correctional staff’s

                                  18   failure to stop an attack on him in the Facility C yard. The inmate appeal was dated July 26, 2018,

                                  19   and assigned inmate appeal log # SVSP-L-18-4390. Docket No. 36-2 at 10-13.

                                  20          Johnson labelled this appeal as one for “staff misconduct,” and provided the following

                                  21   explanation of his issue:

                                  22          On 7-14-18 I went to classification in ad/seg Z-9 and they released me to C-yard.
                                              The sgt. came to my door and told me I don’t know why they sending you to C-yard
                                  23          you got a enemy on that yard[.] So on 7-16-18 I was still on orientation and they
                                              open my door to go to yard so I did and when they recall the yard I got attacked and
                                  24          beaten by 4 inmates to the point I had to be rushed to the outside hospital cause my
                                  25

                                  26
                                       2
                                        Dr. Sawyer’s name was initially misspelled on the court’s ECF system as “Swayer.” The correct
                                       spelling is “Sawyer.” Docket No. 25 at 6.
                                  27   3
                                        Johnson apparently was transferred to Kern Valley State Prison in August or September 2018,
                                  28   within weeks of the surgery, as reflected by the fact that he filed an inmate appeal in September
                                       2018, complaining about medical treatment at Kern Valley State Prison. See Docket No. 36-1 at 6.
                                                                                       3
                                              eye socket was broken[.] All custody staff stood there standing letting me get
                                   1          attacked and not doing nothing to protect me at all a clear violation of tit. 15, sec.
                                              3268.1(3)(c) refusal to intervene to stop my attack that happen right in there face[.]
                                   2          They didn’t spray nobody they didn’t even do a incident report on the attack they
                                              staged on me or take photos of my injuries I suffered[.] So by committee in ad/seg
                                   3          sending me out to the yard knowing I had a enemy over there the whole time they
                                              put my safety and my life in danger.
                                   4
                                       Docket No. 36-2 at 10, 12 (errors in source; brackets added). In the section for “action requested,”
                                   5
                                       Johnson wrote: “I would like a investigation on why committee kick me out to the yard putting my
                                   6
                                       life in danger and also investigate why no custody staff try to stop my attack to protect me and why
                                   7
                                       no incident report was ever done or no photos were taken after my attack.” Id. at 10, 12 (errors in
                                   8
                                       source). He also requested copies of all reports and that custody staff be reprimanded. Id. at 12.
                                   9
                                              The inmate appeal apparently bypassed the first level in the three-level appeal system and
                                  10
                                       went to the second level. At the second level, prison officials partially granted the appeal in that the
                                  11
                                       matter was treated as a complaint of staff misconduct and reviewed; the inmate appeal was
                                  12
Northern District of California




                                       “processed as an Appeal Inquiry.” Docket No. 36-2 at 14-15. The response stated that the
 United States District Court




                                  13
                                       allegations of staff misconduct had been reviewed; that Johnson had been interviewed; that
                                  14
                                       numerous correctional personnel had been questioned; and that incident, medical, and classification
                                  15
                                       reports had been reviewed. Id. The correctional personnel who had been questioned included all
                                  16
                                       five defendants against whom failure-to-protect claims are alleged in this action. See id. at 15. The
                                  17
                                       second-level response concluded that staff “did not violate [California Department of Corrections
                                  18
                                       and Rehabilitation (CDCR)] policy with respect to one or more of the issues appealed.” Id. at 15
                                  19
                                       (brackets added). The response further stated that staff personnel matters were confidential and
                                  20
                                       would not be shared, that “[a]llegations of staff misconduct do not limit or restrict the availability
                                  21
                                       of further relief via the inmate appeals process,” and that the inmate had to submit his staff complaint
                                  22
                                       appeal through the third level to exhaust administrative remedies. Id. at 15. The response also
                                  23
                                       stated: “You do not exhaust administrative remedies on any unrelated issue not covered in this
                                  24
                                       response or concerning any staff member not identified by you in this complaint. If you are unable
                                  25
                                       to name all involved staff you may request assistance in establishing their identity.” Id. at 14.
                                  26
                                              Johnson pursued his inmate appeal to the third level. On the inmate appeal form, he gave
                                  27
                                       the reasons for his dissatisfaction with the second-level decision:
                                  28
                                                                                          4
                                              I was set up from the start. I was on (orientation status) I was told by (build staff) I
                                   1          had to go out (to yard). I was assaulted. Staff (14) of them stood by. I was shot once
                                              in the head/once in the right arm. Sgt. Oyarzabal (Ozz) kept me in the hole 3 days
                                   2          because he knew I had a enemy on that yard. Why? Ive requested for a copy of all
                                              incidents, reports from the captain of that yard and from the dispo officer on a Form
                                   3          22. Both with negative results. I was told I can’t have the report with the C/Os name
                                              on it. I requested it twice. (I was shot) in the head by a C/O in the tower and once
                                   4          in the right elboe. Both places I was shot I had something broke. Look at the x-rays.
                                              I was fighting 5 people while 14 C/Os stood by. Why was I shot in the face. . . . It
                                   5          took 3 days for sergeant Ozz Oyarzabal to find me a cell. He know that General Jeff,
                                              that this inmate was a enemy. He told me out his mouth in front of the ASU sgt. that
                                   6          this inmate was on C-yard. He don’t know why ICC doesn’t know yet.
                                   7   Docket No. 36-2 at 11, 13 (errors in source).

                                   8          Johnson’s inmate appeal was denied at the third level. Docket No. 36-2 at 8-9. The third-

                                   9   level response stated that the third-level reviewer had reviewed the confidential inquiry done at the

                                  10   second level and concurred with the determination of the second-level reviewer. Like the second-

                                  11   level response, the third-level response stated that “all staff personnel matters are confidential in

                                  12   nature and will not be disclosed.” Id. at 8. The third-level response did not mention anything about
Northern District of California
 United States District Court




                                  13   Johnson’s failure to name the wrongdoers in the original appeal. The third-level response also did

                                  14   not respond to Johnson’s statement that he had been told that he could not have the incident reports

                                  15   that had the correctional officers’ names.

                                  16

                                  17          2.      Medical-Care Claim
                                  18          Defendants presented undisputed evidence that Johnson filed only one inmate appeal that

                                  19   was addressed on the merits regarding his medical care at Salinas Valley after the July 16 incident.

                                  20   This inmate appeal was dated August 8, 2018, and assigned inmate appeal log # SVSP-HC-

                                  21   18001963. Docket No. 36-1 at 9-12.

                                  22          In this inmate appeal, Johnson wrote: “I’m in endless pain day in day out[.] I was set up to

                                  23   be assaulted by (SVSP) C/O by #5 I/Ms[.] I was shot twice by the block gun once in the face head.

                                  24   Once in the right elboe. I’m in pain[.] I sent a 602 HC (SVSP HC 18001866). It was denied on

                                  25   8/3/18[.] I’m in pain[.] I need to be in a medical institution where I can get the proper medical care.

                                  26   I had face surgery last week still can’t eat and I get messave head aches. I need medical care!”

                                  27   Docket No. 36-1 at 11 (brackets added; errors in source). (The inmate appeal referred to in this

                                  28   appeal, i.e., SVSP HC 18001866, had been screened out at initial review on August 3 as a “general
                                                                                         5
                                   1   allegation.” See Docket No. 36-1 at 7.)

                                   2          The Institutional Level Response to the health-care appeal determined that “no intervention”

                                   3   was needed. Docket No. 36-1 at 14. The response was prepared by Health-Care Appeals R.N.

                                   4   Villanueva, who is one of the two defendants on the medical-care claim in this case. See id. On

                                   5   October 11, 2018, nurse Villanueva conducted a telephone interview of Johnson (who was by that

                                   6   time at Kern Valley State Prison) and reviewed his health records to respond to his inmate appeal.

                                   7   She described the extensive care provided for Johnson since the July 16 altercation. She also

                                   8   explained that the treatment of pain was an ongoing process, that his condition would continue to

                                   9   be monitored, and that medical care would be provided as determined by the primary care provider

                                  10   to be medically indicated. Id. at 14-15. The response also informed Johnson of his ability to pursue

                                  11   his appeal further: “If you are dissatisfied with the Institutional Level Response, explain the reason

                                  12   in Section C of the CDCR 602 HC, Health Care Grievance, and submit the entire health care
Northern District of California
 United States District Court




                                  13   grievance package for headquarters’ level review. The headquarters’ level review constitutes the

                                  14   final disposition on your health care grievance and exhausts your administrative remedies.” Id. at

                                  15   15.

                                  16          There is no evidence that Johnson pursued the inmate appeal further after receiving the

                                  17   Institutional Level Response. The inmate appeal form in the record has no markings indicating that

                                  18   the appeal was sent for or received headquarters level review and the inmate appeal log indicates

                                  19   that the appeal received only institutional-level review. See id. at 7, 9-12.

                                  20

                                  21                        LEGAL STANDARD FOR SUMMARY JUDGMENT
                                  22          Summary judgment is proper where the pleadings, discovery and affidavits show that there

                                  23   is “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  24   law.” Fed. R. Civ. P. 56(a). The court will grant summary judgment “against a party who fails to

                                  25   make a showing sufficient to establish the existence of an element essential to that party’s case, and

                                  26   on which that party will bear the burden of proof at trial . . . since a complete failure of proof

                                  27   concerning an essential element of the nonmoving party’s case necessarily renders all other facts

                                  28   immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); see also Anderson v. Liberty
                                                                                          6
                                   1   Lobby, Inc., 477 U.S. 242, 248 (1986) (a fact is material if it might affect the outcome of the suit

                                   2   under governing law, and a dispute about a material fact is genuine “if the evidence is such that a

                                   3   reasonable jury could return a verdict for the nonmoving party”).

                                   4          Generally, as when a defendant moves for summary judgment against a plaintiff on the

                                   5   merits of the plaintiff’s claims, the moving party bears the initial burden of identifying those portions

                                   6   of the record which demonstrate the absence of a genuine issue of material fact. The burden then

                                   7   shifts to the nonmoving party to “go beyond the pleadings, and by [his] own affidavits, or by the

                                   8   ‘depositions, answers to interrogatories, and admissions on file,’ designate ‘specific facts showing

                                   9   that there is a genuine issue for trial.’” Celotex, 477 U.S. at 324.

                                  10          The failure to exhaust administrative remedies is an affirmative defense that must be raised

                                  11   in a motion for summary judgment. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en

                                  12   banc). On a motion for summary judgment for nonexhaustion, the defendant has the initial burden
Northern District of California
 United States District Court




                                  13   to prove “that there was an available administrative remedy, and that the prisoner did not exhaust

                                  14   that available remedy.” Id. at 1172. If the defendant carries that burden, the “burden shifts to the

                                  15   prisoner to come forward with evidence showing that there is something in his particular case that

                                  16   made the existing and generally available administrative remedies effectively unavailable to him.”

                                  17   Id. The ultimate burden of proof remains with the defendant, however. Id. If material facts are

                                  18   disputed, summary judgment should be denied, and the “district judge rather than a jury should

                                  19   determine the facts” on the exhaustion question, id. at 1166, “in the same manner a judge rather than

                                  20   a jury decides disputed factual questions relevant to jurisdiction and venue,” id. at 1170-71.

                                  21          The court’s function on a summary judgment motion is not to make credibility

                                  22   determinations or weigh conflicting evidence with respect to a disputed material fact. See T.W.

                                  23   Elec. Serv. Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). The evidence

                                  24   must be viewed in the light most favorable to the nonmoving party, and the inferences to be drawn

                                  25   from the facts must be viewed in a light most favorable to the nonmoving party. See id. at 631.

                                  26          A verified complaint may be used as an opposing affidavit under Rule 56, as long as it is

                                  27   based on personal knowledge and sets forth specific facts admissible in evidence. See Schroeder v.

                                  28   McDonald, 55 F.3d 454, 460 & nn.10-11 (9th Cir. 1995) (treating plaintiff’s verified complaint as
                                                                                          7
                                   1   opposing affidavit where, even though verification not in conformity with 28 U.S.C. § 1746, plaintiff

                                   2   stated under penalty of perjury that contents were true and correct, and allegations were not based

                                   3   purely on his belief but on his personal knowledge). Here, Johnson’s second amended complaint is

                                   4   made under penalty of perjury (see Docket No. 17 at 10) and therefore is considered as part of the

                                   5   evidence in opposition to defendants’ motion for summary judgment.

                                   6

                                   7                                              DISCUSSION
                                   8   A.     Exhaustion Requirements

                                   9          “No action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or

                                  10   any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

                                  11   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion in

                                  12   prisoner cases covered by § 1997e(a) is mandatory. Porter v. Nussle, 534 U.S. 516, 524 (2002);
Northern District of California
 United States District Court




                                  13   Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016) (mandatory language of § 1997e(a) forecloses

                                  14   judicial discretion to craft exceptions to the requirement). All available remedies must be exhausted;

                                  15   those remedies “need not meet federal standards, nor must they be ‘plain, speedy, and effective.’”

                                  16   Porter, 534 U.S. at 524. Even when the prisoner seeks relief not available in grievance proceedings,

                                  17   notably money damages, exhaustion is a prerequisite to suit. Id.; Booth v. Churner, 532 U.S. 731,

                                  18   741 (2001).

                                  19          Section 1997e(a) requires “proper exhaustion” of available administrative remedies.

                                  20   Woodford v. Ngo, 548 U.S. 81, 93 (2006). Proper exhaustion requires using all steps of an

                                  21   administrative process and complying with “deadlines and other critical procedural rules.” Id. at

                                  22   90. An inmate “need not exhaust unavailable [remedies].” Ross, 136 S. Ct. at 1858 (emphasis

                                  23   added). An administrative remedy is unavailable if, for example, “it operates as a simple dead end

                                  24   -- with officers unable or consistently unwilling to provide any relief to aggrieved inmates”; or if it

                                  25   is “so opaque that it becomes, practically speaking, incapable of use”; or if “prison administrators

                                  26   thwart inmates from taking advantage of a grievance process through machination,

                                  27   misrepresentation, or intimidation.” Id. at 1859-60.

                                  28          The amount of detail in an administrative grievance necessary to properly exhaust a claim is
                                                                                         8
                                   1   determined by the prison’s applicable grievance procedures. Jones v. Bock, 549 U.S. 199, 218

                                   2   (2007); see also Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010) (“To provide adequate notice,

                                   3   the prisoner need only provide the level of detail required by the prison’s regulations”).

                                   4          In 2018, the State of California provided its inmates and parolees the right to appeal

                                   5   administratively “any policy, decision, action, condition, or omission by the department or its staff

                                   6   that the inmate or parolee can demonstrate as having a material adverse effect upon his or her health,

                                   7   safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a) (repealed eff. June 1, 2020). 4 In order to

                                   8   exhaust available administrative remedies within this system, a prisoner had to proceed through

                                   9   three formal levels of appeal and receive a decision from the Secretary of the CDCR or his or her

                                  10   designee. Id. § 3084.1(b) (repealed eff. June 1, 2020), § 3084.7(d)(3) (repealed eff. June 1, 2020).

                                  11          California prisoners were required to lodge their administrative complaint on a CDCR-602

                                  12   form (or a CDCR 602-HC form for a health care matter). The level of specificity required in an
Northern District of California
 United States District Court




                                  13   appeal for a non-health care matter was described in a regulation:

                                  14          The inmate or parolee shall list all staff member(s) involved and shall describe their
                                              involvement in the issue. To assist in the identification of staff members, the inmate or
                                  15          parolee shall include the staff member’s last name, first initial, title or position, if known,
                                              and the dates of the staff member's involvement in the issue under appeal. . . . The inmate
                                  16          or parolee shall state all facts known and available to him/her regarding the issue being
                                              appealed at the time of submitting the [appeal form].
                                  17

                                  18   Cal. Code Regs. tit. 15, § 3084.2(a)(3-4) (repealed eff. June 1, 2020).5 Another regulation provided

                                  19
                                       4
                                  20     The regulations that set out the features of the administrative remedies process for California
                                       prisoners underwent a substantial restructuring in 2020. On March 25, 2020, and effective June 1,
                                  21   2020, California Code of Regulations Title 15, sections 3084 through 3084.9 were repealed and
                                       replaced with renumbered and amended provisions at sections 3480 through 3487. The regulations
                                  22   for health-care appeals also were changed: former California Code of Regulations Title 15, sections
                                       3087 through 3087.12 were renumbered without substantive change effective January 1, 2019 and
                                  23   are now found at sections 3999.225 through 3999.237 in Title 15 of the California Code of
                                       Regulations. All the citations in this order to California regulations are to the regulations in place
                                  24   in 2018, rather than to the current regulations.

                                  25
                                       5
                                         Several Ninth Circuit cases have referred to California prisoners’ grievance procedures as not
                                       specifying the level of detail necessary and instead requiring only that the grievance “describe the
                                  26   problem and the action requested.” See Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)
                                       (quoting former Cal. Code Regs. tit. 15, § 3084.2); Sapp, 623 F.3d at 824 (“California regulations
                                  27   require only that an inmate ‘describe the problem and the action requested.’”); Griffin v. Arpaio,
                                       557 F.3d 1117, 1120 (9th Cir. 2009) (when prison’s procedures do not specify the requisite level of
                                  28   detail, “‘a grievance suffices if it alerts the prison to the nature of the wrong for which redress is
                                       sought’”). Those cases are distinguishable, however, because they did not address the regulations
                                                                                            9
                                   1   that “[a]dministrative remedies shall not be considered exhausted relative to any new issue,

                                   2   information, or person later named by the appellant that was not included” in the originally

                                   3   submitted CDCR-602 inmate appeal form. Cal. Code Regs. tit. 15, § 3084.1(b) (repealed eff. June 1,

                                   4   2020). Yet another regulation required the inmate to file a CDCR-602 within thirty days of the

                                   5   event. Id. at § 3084.8(b) (repealed eff. June 1, 2020).

                                   6          Inmate appeals regarding health care matters were processed slightly differently from other

                                   7   appeals, although they also had to proceed through at least two formal levels and receive a decision

                                   8   from “headquarters” to complete the process.          See Cal. Code Regs. tit. 15, § 3087(b) (“A

                                   9   headquarters’ level health care grievance appeal disposition exhausts administrative remedies”); see

                                  10   also id. at §§ 3087.1(g), 3087.5 (renumbered eff. Jan. 1, 2019).6 A regulation described the level of

                                  11   specificity required in a health-care appeal:

                                  12          The grievant shall document clearly and coherently all information known and
Northern District of California
 United States District Court




                                              available to him or her regarding the issue. (1) The grievant shall include any
                                  13          involved staff member’s last name, first initial, title or position, and the date(s) and
                                              description of their involvement. (2) If the grievant does not have information to
                                  14          identify involved staff member(s), the grievant shall provide any other available
                                              information that may assist in processing the health care grievance.
                                  15
                                       Id. at § 3087.2(g) (renumbered eff. Jan. 1, 2019).
                                  16
                                              Exhaustion of administrative remedies may occur if, despite the inmate’s failure to comply
                                  17
                                       with a procedural rule, prison officials ignore the procedural problem and render a decision on the
                                  18
                                       merits of the grievance at each available step of the administrative process. Reyes v. Smith, 810
                                  19
                                       F.3d 654, 658 (9th Cir. 2016); e.g., id. at 659 (although inmate failed to identify specific doctors,
                                  20
                                       grievance put prison on notice he was complaining about denial of pain medication by doctors and
                                  21
                                       prison easily identified pain management committee’s involvement in decision-making process).
                                  22

                                  23
                                       as they existed for California prisoners at the time of the events complained of in Johnson’s second
                                  24   amended complaint. Whatever the former requirements may have been in the CDCR and whatever
                                       requirements may still exist in other non-CDCR facilities, since January 28, 2011, the operative
                                  25   regulation has required California prisoners using the CDCR’s inmate appeal system to list the
                                       name(s) of the wrongdoer(s) in their administrative appeals and to state all facts known regarding
                                  26   the issue being appealed.
                                       6
                                  27     Former California Code of Regulations Title 15, sections 3087 through 3087.12 were renumbered
                                       without substantive change effective January 1, 2019 and are now found at sections 3999.225
                                  28   through 3999.237 in Title 15 of the California Code of Regulations. See Docket No. 36-1 at 3.

                                                                                        10
                                   1

                                   2   B.     Johnson Exhausted Administrative Remedies For His Failure-To-Protect Claims
                                   3          Johnson’s appeal regarding the failure-to-protect claims received a third-level decision,

                                   4   which is the highest level in the administrative appeal system. He exhausted his administrative

                                   5   remedies for his claims that two defendants failed to prevent his release to a yard in which he had

                                   6   an enemy and that three defendants failed to stop an attack by other inmates in that yard.

                                   7          Defendants urge that Johnson’s appeal did not suffice to exhaust because he failed to identify

                                   8   any wrongdoer by name and “his description of their involvement is too vague to allow ready

                                   9   identification.” Docket No. 36 at 6. Defendants further point out that the second-level response

                                  10   specifically stated that the appeal did not exhaust as to any staff member not identified in the

                                  11   grievance and that, if Johnson is “unable to name all involved staff, [Johnson] may request assistance

                                  12   in establishing their identity.” Docket No. 36-2 at 14. But defendants fail to address events after
Northern District of California
 United States District Court




                                  13   that second-level decision, and those circumstances show that Johnson exhausted “such

                                  14   administrative remedies as are available,” 42 U.S.C. § 1997e(a), “despite failing to comply with a

                                  15   procedural rule” because “prison officials ignore[d] the procedural problem and render[ed] a

                                  16   decision on the merits of the grievance at each available step of the administrative process.” Reyes,

                                  17   810 F.3d at 658.

                                  18          The evidence shows that, in response to the second-level decision, Johnson wrote that he

                                  19   had tried twice to obtain the reports with the correctional officers’ names but that prison officials,

                                  20   including the yard captain, refused his requests. Docket No. 36-2 at 13. Prison officials refused to

                                  21   provide the documents that would allow Johnson to provide the information the second-level

                                  22   decision said was necessary. Also, Johnson did identify one particular wrongdoer, defendant

                                  23   Oyarzabal, who told him there was an enemy in the yard to which Johnson was being sent. Id. The

                                  24   third-level decision did not acknowledge Johnson’s explanation that prison officials refused to

                                  25   provide him with copies of the incident reports that would have the relevant officials’ names and

                                  26   did not note that he identified one wrongdoer (i.e., Oyarzabal). Instead, the third-level reviewer

                                  27   decided Johnson’s inmate appeal on the merits and without any mention of the problem of the lack

                                  28   of names of the alleged wrongdoers.
                                                                                        11
                                   1          As in Reyes, Johnson obtained a decision from the highest level of the administrative appeal

                                   2   system that chose to address the merits of the appeal rather than to reject it for the procedural reason

                                   3   that Johnson did not comply with the regulation’s requirement that he provide the names of the

                                   4   wrongdoers. “[T]he state’s interests in administrative exhaustion have been served. Prison officials

                                   5   have had the opportunity to address the grievance and correct their own errors and an administrative

                                   6   record has been developed.” Reyes, 801 F.3d at 658; see also Rinaldi v. United States, 904 F.3d

                                   7   257, 270-71 (3d Cir. 2018) (assault claim that was raised for the first time in appeal of another event

                                   8   satisfied exhaustion requirement because the Regional Director denied it on the merits); Whatley v.

                                   9   Smith, 898 F.3d 1072, 1083-84 (11th Cir. 2018) (claim is considered exhausted when prison officials

                                  10   decide a procedurally flawed grievance on the merits at the last available stage of administrative

                                  11   review).

                                  12          This case has unique circumstances that combine to provide ample support for the conclusion
Northern District of California
 United States District Court




                                  13   that Johnson exhausted administrative remedies. First, accepting for present purposes that the

                                  14   statements in the verified second amended complaint are true, the incident in the yard would have

                                  15   been well documented. Johnson had been “viciously assaulted” by four other inmates on the yard

                                  16   in front of correctional staff and had been hit by two rounds fired by a gun tower officer. Docket

                                  17   No. 17 at 5, 7. Johnson’s injuries were severe enough that he required a trip to a local emergency

                                  18   room and, later, “facial bone surgical repair.” Id. at 6. Second, the second-level reviewer stated

                                  19   that the incident reports and medical reports had been reviewed and witnesses had been interviewed.

                                  20   Docket No. 36-2 at 15. Third, prison officials refused to turn over the documents that would have

                                  21   enabled Johnson to learn the names of the wrongdoers. See Docket No. 36-2 at 13. Prison officials

                                  22   claimed a need to keep personnel matters confidential and thus provided very little information to

                                  23   Johnson, other than to tell him they had concluded that staff had not violated CDCR policies.

                                  24   Finally, the third-level decision simply ignored Johnson’s explanation that he had been unable to

                                  25   name prison officials because he was told he “can’t have the report with the C/Os name in it.”

                                  26   Docket No. 36-2 at 13 (errors in source). These circumstances -- showing that the incident was

                                  27   almost certainly well-documented, the consideration of documents and witness statements by the

                                  28   second-level responder, the refusal to disclose documentation to the inmate, and the third-level
                                                                                         12
                                   1   decision that ignored Johnson’s reported inability to obtain the documentation with the names --

                                   2   support the determination that he exhausted administrative remedies when he received a third-level

                                   3   decision on the merits of his failure-to-protect claims.

                                   4          Defendants have failed to carry their burden to demonstrate that there were available

                                   5   administrative remedies for Johnson and that he did not properly exhaust those available remedies

                                   6   for his failure-to-protect claims. The motion for summary judgment on the failure-to-protect claims

                                   7   therefore will be denied.

                                   8

                                   9   C.     Johnson Failed To Exhaust Administrative Remedies For His Medical-Care Claim
                                  10          The undisputed evidence shows that Johnson filed only one administrative appeal potentially

                                  11   related to his medical care at Salinas Valley after the July 16 attack that passed the screening stage,

                                  12   i.e., inmate appeal log # SVSP-HC-18001963. Docket No. 36-1 at 11-12. The undisputed evidence
Northern District of California
 United States District Court




                                  13   also shows that this appeal (a) did not mention Dr. Sawyer or nurse Villanueva, (b) did not assert

                                  14   that Johnson needed or had been denied physical therapy, and (c) did not receive a headquarters

                                  15   level decision.

                                  16          The health-care appeal failed to exhaust administrative remedies for Johnson’s medical

                                  17   claim because Johnson did not provide the names of the involved staff members and a “description

                                  18   of their involvement.” Cal. Code Regs., tit. 15, § 3087.2(g)(1). Unlike his appeal regarding the

                                  19   failure-to-protect claims, his health-care appeal was far too nonspecific to allow investigation of

                                  20   individual staff member’s alleged wrongdoing: Johnson’s inmate appeal alleged merely that his

                                  21   medical care was inadequate, that he was in pain, and that he wanted to go to a different prison for

                                  22   better care. That generic statement was far short of naming the involved staff members and

                                  23   describing their involvement. Johnson did not “provide the level of detail required by the prison's

                                  24   regulations,” Sapp, 623 F.3d at 824, and therefore did not properly exhaust his administrative

                                  25   remedies for his claim against them. See Ngo, 548 U.S. at 90. And, unlike the appeal regarding the

                                  26   failure-to-protect claims, there is no evidence that anyone refused to provide the names of the

                                  27   involved officials or refused to provide documentation that would have allowed Johnson to learn

                                  28   those names.
                                                                                         13
                                   1          The appeal failed to exhaust administrative remedies for the separate and additional reason

                                   2   that it never received a headquarters’ level decision. There is no evidence in the record to show that

                                   3   Johnson further pursued his health-care appeal after it was rejected at the institutional level. He thus

                                   4   failed to comply with the regulation that requires inmates presenting health-care appeals to pursue

                                   5   relief to the headquarters’ level and receive a decision from the headquarters’ level to exhaust. See

                                   6   Cal. Cod Regs., tit. 15, § 3087.5(h) (renumbered eff. Jan. 1, 2019).

                                   7          Defendants have carried their burden to demonstrate that there were available administrative

                                   8   remedies for Johnson and that Johnson did not properly exhaust those available remedies for his

                                   9   medical-care claim against Dr. Sawyer and nurse Villanueva. The undisputed evidence shows that

                                  10   California provides an administrative remedies system for California prisoners to complain about

                                  11   their health care and other conditions of confinement in prison, and that Johnson used that inmate

                                  12   appeal system to complain about other things but not about Dr. Sawyer’s and nurse Villanueva’s
Northern District of California
 United States District Court




                                  13   responses to his health care needs. Although “‘[t]he primary purpose of a grievance is to alert the

                                  14   prison to a problem and facilitate its resolution, not to lay groundwork for litigation,’” Reyes, 810

                                  15   F.3d at 659, the appeal -- that neither mentioned the medical-care defendants nor their denial of

                                  16   Johnson’s request for physical therapy -- failed to alert the prison to the problem. Thus, the appeal

                                  17   did not suffice to exhaust administrative remedies for these medical-care defendants.

                                  18          Johnson argues in his opposition brief that the defense witness who described the contents

                                  19   of the inmate appeal lacked the qualifications to state what additional care was required or what the

                                  20   surgeon had ordered. See Docket No. 40 at 4-5. But Johnson misunderstands the evidence. The

                                  21   issue is what Johnson wrote in his appeal, not what Johnson needed for medical care. The witness

                                  22   did not need any medical training or qualification to relay that information -- reading the words in

                                  23   the appeal is a task that could be done by any lay person.

                                  24          Johnson relies on Griffin, 557 F.3d at 1120, and Strong v. David, 297 F.3d 646, 650 (7th Cir.

                                  25   2002), to argue that an appeal is sufficient if it alerts the prison to the nature of the wrong for which

                                  26   redress is sought. See Docket No. 40 at 10-13. These cases do not aid the analysis because they

                                  27   address different sets of regulations than those that applied to Johnson: Griffin addressed county

                                  28   jail regulations in Arizona and Strong addressed Illinois regulations. And the regulations in both
                                                                                          14
                                   1   those cases did not instruct the inmate as to the level of detail required in the inmate appeal. See

                                   2   Griffin, 557 F.3d at 1120 (“The Maricopa County jail’s procedures, however, provide little guidance

                                   3   as to what facts a grievance must include”); Strong, 297 F.3d at 650 (“As far as we can see, however,

                                   4   Illinois has not established any rule or regulation prescribing the contents of a grievance or the

                                   5   necessary degree of factual particularity.”) As explained in footnote 5, above, it does not matter

                                   6   what California regulations required at another time or what regulations in other prison/jail systems

                                   7   require; the critical question is what was required by the California regulations in effect in July and

                                   8   August 2018. See supra fn. 5. Those California regulations in effect in July and August 2018 were

                                   9   not silent; instead, they explicitly required the inmate to name the staff members involved and to

                                  10   describe their involvement. Johnson did not do so.

                                  11          To the extent that Johnson attempts to support his argument for exhaustion by submitting

                                  12   copies of forms in which he requested medical care in July 2018 as well as declarations from other
Northern District of California
 United States District Court




                                  13   inmates who state they witnessed him unsuccessfully request medical care from July 16 through 31,

                                  14   see Docket No. 40 at 26-36, any such reliance is irrelevant to the claim at issue, see Dkt. 17 at 7.

                                  15   The specific claim alleged by Johnson in his second amended complaint is that Dr. Sawyer and

                                  16   nurse Villanueva were deliberately indifferent by denying Johnson’s requests for physical therapy

                                  17   after his surgery on August 2, 2018. Id. Thus, the health care services requests and declarations

                                  18   relating to the denial of medical care prior to August 2 are of no significance and fail to support

                                  19   Johnson’s claim that he exhausted administrative remedies for his medical-care claim.

                                  20          Viewing the evidence and reasonable inferences therefrom in the light most favorable to

                                  21   Johnson, no reasonable fact-finder could conclude that the inmate appeal that did not mention the

                                  22   names of Dr. Sawyer or nurse Villanueva, did not mention the failure to provide physical therapy,

                                  23   and did not receive a decision at the headquarters’ level exhausted administrative remedies for the

                                  24   claim against Dr. Sawyer and nurse Villanueva.

                                  25          Defendants have carried their burden to show that Johnson did not properly exhaust his

                                  26   administrative remedies for his claim against Dr. Sawyer and nurse Villanueva. Once defendants

                                  27   met their initial burden, the burden shifted to Johnson to come forward with evidence showing that

                                  28   something in his particular case made the existing administrative remedies effectively unavailable
                                                                                         15
                                   1   to him. See Albino, 747 F.3d at 1172. Johnson failed to make such a showing. Bearing in mind

                                   2   that defendants have the ultimate burden of proof on the defense and viewing the evidence in the

                                   3   light most favorable to Johnson, the court concludes that Dr. Sawyer and nurse Villanueva are

                                   4   entitled to judgment as a matter of law on the affirmative defense that Johnson failed to exhaust

                                   5   administrative remedies for his § 1983 claim against them.

                                   6          When there is an exhaustion problem that affects part, but not all, of a complaint, the court

                                   7   need not dismiss the entire complaint. Jones v. Bock, 549 U.S. 199, 222-24 (2007) (rejecting “total

                                   8   exhaustion-dismissal” rule); Lira v. Herrera, 427 F.3d 1164, 1170 (9th Cir. 2005). Rather than

                                   9   requiring Johnson to file a third amended complaint, it is easier to simply dismiss the unexhausted

                                  10   claim against Dr. Sawyer and nurse Villanueva for deliberate indifference to medical needs because

                                  11   it is not so intertwined with the exhausted part that it is difficult to untangle them. Lira, 427 F.3d at

                                  12   1175-76.    Accordingly, the claim against Dr. Sawyer and nurse Villanueva for deliberate
Northern District of California
 United States District Court




                                  13   indifference to medical needs is dismissed without prejudice to Johnson filing a new action against

                                  14   them if he ever properly exhausts administrative remedies for the claim.

                                  15

                                  16   D.     Scheduling
                                  17          1.      Further Motion For Summary Judgment

                                  18          Defendants indicated in their motion for summary judgment that if the case was not resolved

                                  19   in their favor on the exhaustion issue, they wanted to file another motion for summary judgment to

                                  20   address the merits of the case. See Docket No. 36 at 2 n.1. Having determined that the failure-to-

                                  21   protect claims are not unexhausted, the court now sets the following briefing schedule for a further

                                  22   dispositive motion from defendants on the failure-to-protect claims:

                                  23                  a.      No later than August 6, 2021, defendants must file and serve a motion for

                                  24   summary judgment. If defendants are of the opinion that this case cannot be resolved by summary

                                  25   judgment, defendants must so inform the court prior to the date the motion is due. If defendants file

                                  26   a motion for summary judgment, defendants must provide to Johnson a new Rand notice regarding

                                  27   summary judgment procedures at the time they file such a motion. See Woods v. Carey, 684 F.3d

                                  28   934, 939 (9th Cir. 2012).
                                                                                          16
                                   1                     b.     Johnson’s opposition to the motion for summary judgment must be filed with

                                   2   the court and served upon defendants no later than September 10, 2021. Johnson must bear in mind

                                   3   the notice and warning regarding summary judgment provided in the order of service as he prepares

                                   4   his opposition to any motion for summary judgment.

                                   5                     c.     If defendants wish to file a reply brief, the reply brief must be filed and served

                                   6   no later than September 24, 2021.

                                   7

                                   8              2.     Discovery
                                   9                     Defendants avoided responding to earlier discovery requests from Johnson on the

                                  10   ground that the exhaustion question should be decided first. The court agreed that this was an

                                  11   appropriate approach to the case. See Docket No. 39. Now that the exhaustion question has been

                                  12   decided adverse to defendants on the failure-to-protect claims, defendants must respond to the
Northern District of California
 United States District Court




                                  13   requests for admission and any other discovery requests they earlier declined to answer before the

                                  14   exhaustion question was resolved. No later than July 16, 2021, Defendants must serve their

                                  15   responses to Johnson’s existing discovery requests, including his requests for admission.

                                  16   Defendants remain free to object to the discovery requests on grounds other than that the exhaustion

                                  17   question should be decided first. The parties also are now free to resume their other discovery

                                  18   efforts.

                                  19              Discovery about Johnson’s injuries and medical needs after the July 16, 2018 incident is

                                  20   permissible as it relates to the consequences of the correctional staff’s alleged failure to protect him.

                                  21   However, the court expects that there will not be further discovery about Dr. Sawyer’s and nurse

                                  22   Villanueva’s particular acts or omissions because they are being dismissed due to the failure to

                                  23   exhaust administrative remedies.

                                  24              Although the incident report for the July 16 events may not have been disclosed to Johnson

                                  25   during the administrative appeal process, it must now be disclosed. No later than June 25, 2021,

                                  26   defendants must file and serve a copy of Incident Log # SVSP-FCY-18-07-0668 and any other

                                  27   incident report prepared for the July 16 events.

                                  28
                                                                                           17
                                                                                CONCLUSION
                                   1
                                              For the foregoing reasons, defendants’ motion for summary judgment is GRANTED IN
                                   2
                                       PART AND DENIED IN PART. Docket No. 46. Summary judgment is granted in favor of Dr.
                                   3
                                       Sawyer and nurse Villanueva on Johnson’s claim that they were deliberately indifferent to Johnson’s
                                   4
                                       medical needs in violation of his rights under the Eighth Amendment. When a final judgment is
                                   5
                                       entered, it will include a judgment in favor of defendants Sawyer7 and Villanueva and against
                                   6
                                       Johnson. The motion for summary judgment is denied as to the Eighth Amendment failure-to-
                                   7
                                       protect claims against defendants Oyarzabal,8 Cermeno, Perez, Matias, and Salgado.
                                   8
                                              Defendants Oyarzabal, Cermeno, Perez, Matias, and Salgado may file a motion for summary
                                   9
                                       judgment regarding the merits of the case in accordance with the schedule set forth in Section D.1,
                                  10
                                       above. The parties may engage in further discovery as set forth in Section D.2, above.
                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                       Dated: June 8, 2021
                                  13
                                                                                      ______________________________________
                                  14
                                                                                      SUSAN ILLSTON
                                  15                                                  United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   7
                                         The clerk shall correct the spelling of Dr. Sawyer’s last name from “S. Swayer” to “S. Sawyer” on
                                  27   the court’s ECF system. See supra at fn. 2 (citing Docket No. 25 at 6).

                                  28
                                       8
                                        The clerk shall also correct the spelling of Sgt. Oyarzabal’s last name from “A. Qyarzabal” to “A.
                                       Oyarzabal” on the court’s ECF system. See supra fn. 1 (citing Docket No. 42).
                                                                                          18
